Appeal by defendant -from a judgment of the former County Court, Richmond County, rendered January 19, 1962 after a jury trial, convicting him (and a codefendant) of grand larceny in the first degree, and sentencing him as a third felony offender to serve a term of 5 to 20 years. Judgment affirmed (see People v. Papanier, 20 A D 2d 672). Beldock, P. J,3 *675Kleinfeld, Christ and Brennan, JJ., concur; Hopkins, J., dissents and votes to reverse the judgment on the law and the facts and to grant a new trial, on the ground stated by him in his dissenting memorandum in People v. Papanier (20 A D 2d 672), and on the following additional ground: Though no exceptions were taken by counsel on behalf of the defendant Sorgaard to the learned trial court’s charge or to the refusal to charge, the circumstances of the case and the interests of justice compel equal treatment as to both defendants (cf. People v. Palmieri, 12 A D 2d 522; People v. Johnson, 6 A D 2d 181, 183).